DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 and 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance: S 110: providing a first growth substrate, the first growth substrate having a first growth surface, and the first growth surface being provided with a first color micro light emitting diode unit; S120: providing a receiving substrate, the receiving substrate having a receiving surface, and a plurality of receiving pads being arranged on the receiving surface at intervals; S130: fitting the first growth substrate to the receiving substrate such that each first color micro light emitting diode unit at a transfer position is fitted to one receiving pad; S 140: fixing the first color micro light emitting diode unit to the receiving surface through the receiving pad; S 150: peeling off the first color micro light emitting diode unit from the first growth substrate, to obtain the receiving substrate on which the first color micro light emitting diode unit is fixed, wherein, in the S130, a micro light emitting diode pad is provided on a side of each first color micro light emitting diode unit at the transfer position, the side is fitted to the receiving pad, and a welding material layer is provided on a side of the micro light emitting diode pad fitted to the receiving pad.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY SMITH/Primary Examiner, Art Unit 2817